Exhibit 10.6.11
RENT REVIEW MEMORANDUM

     
Premises:
  Watermans Park High Street Brentford
 
   
Lease:
  A Lease dated 9 May 2000 made between Proctor & Gamble (L&CP) Limited(1) Total
Research Limited (2) and Total Research Corporation (3) (the “Lease”)
 
   
Current Landlord:
  Proctor & Gamble (L&CP) Limited (the “Landlord”)
 
   
Current tenant:
  HI Europe Limited (the “Tenant”)
 
   
Revised annual rent:
  Two Hundred and sixty thousand and sixty two pounds and 50 pence (£260,662.50)
(the “Revised Rent”)
 
   
Review date:
  24 June 2005 (the “Review Date”)

This memorandum records the fact that the rent first reserved by the Lease was
reviewed and fixed in accordance with the provisions of the Lease by the
Landlord and the Tenant at the Revised Rent from and including the Review Date
(subject to any further review in accordance with the provisions of the Lease.)
Dated:      \s\ illegible     , 2005

         
SIGNED on behalf of the Landlord:
       \s\ illegible
 
   
 
       
SIGNED on behalf of the tenant:
       \s\ illegible
 
   

